Per Curiam:
If, as alleged by the defendants, the wall in question was painted by the consent of the tenants in possession, it might render the latter liable to the plaintiff, but it would not relieve the defendants. If the wall was injured, and the jury have so found, it was an injury to the reversion, and the owner thereof may have his action on the case therefor: Ripka v. Sergeant, 7 W. & S. 9; Schnable v. Koehler, 28 Pa. 181; McIntire v. Coal Co., 118 Pa. 108.
The defendant, Joseph J. Snellenburg, having testified when on the stand that the wall was painted by his order and direction, it was not error for the learned judge to instruct the jury that, “ no matter what conclusion you come to in the case, the plaintiff is entitled to your verdict.” See second assignment.
If the plaintiff was not entitled to nominal damages, this instruction did no harm, in view* of the finding of actual damages by the jury. There is authority, however, for the position that in such cases nominal damages must be allowed in any event. See Schnable v. Koehler,, supra; Williams v. Esling, 4 Pa. 486.. But we need not discuss this question, as it is not essential to the decision of the present case.
Judgment affirmed.